Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is responsive to application No. 16/441,936 filed on 08/16/2021.  Claim(s) 1-3, 5-13, and 15-20 is/are pending and have been examined.
	Information Disclosure Statement
The information disclosure statement (IDS)s filed on 08/16/2021, 01/14/2022, and 02/18/2022 is/are considered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13, and 15-20 have been considered but are moot in view of the new ground(s) of rejection.
Applicant’s arguments/remarks filed 08/16/2021, with respect to the rejection(s) of claim(s) 1-3, 5-13, and 15-20 under Poniatowski in view of Beletski have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wiseman (US 9,113,202).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 5, 6, 10-12, 15, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wiseman et al. (US 9,113,202).
Consider claims 1, 11, and 17 Wiseman teaches a computer-implemented method, a portable computing device (client 110-Fig.1; Col 4: lines 33-37), and a non-transitory computer-readable medium having stored therein instructions that are executable by one or more processors to cause a portable computing device to perform functions (Col 10: lines 24-50, Col 11: lines 1-30) comprising: 
an input device (client 110-Fig.1; Col 2: lines 15-17 teaches client device is configured to sample the audio content of the received program. Col 4: lines 58-63 teaches client 110 may sample the content stream by recording, with a microphone, analog audio signals transmitted from a television located in the same environment); 
one or more processors (Col 11: lines 13-16); and 
a non-transitory computer-readable medium having stored therein instructions that are executable by the one or more processors to cause the 
obtaining, by a portable computing device (client 110-Fig.1; Col 4: lines 33-37 teaches client 110 may include, but are not limited to, personal computing devices, mobile phones, remote controls, laptop computers, tablet computers, etc.), a fragment of media content using an input device of the portable computing device, wherein the fragment of media content is a representation of first programming content that is presented by a playback device (client 110-Fig.1; reception device 180-Fig.1; Col 2: lines 15-17 teaches client device is configured to sample the audio content of the received program. Col 4: lines 58-63 teaches client 110 may sample the content stream by recording, with a microphone, analog audio signals transmitted from a television located in the same environment. Col 7: lines 39-51 teaches client 110 samples the content stream that is received by the reception device 180. Client fingerprints a window of the sampled content stream, where window may be, anywhere from a few milliseconds of content to whole minutes of content); 
generating, by the portable computing device, a query fingerprint using the fragment of media content (fingerprint generation module 165-Fig.1; Col 5: lines 46-53 teaches fingerprint comparison module 170 is configured to compare fingerprints generated with the fingerprint generation module 165 of the receive content stream against reference fingerprints received by the fingerprint server 175 of the client 110 from the fingerprinting system 100); 
Fingerprint(s) of subsequent content window(s) are sent prior to the client generating the new fingerprint. Thus, received fingerprints of subsequent content windows are stored in corresponding memory of client device to allow for retrieval when local matching/comparison occurs when client device generates a newly generated fingerprint at a later time window); 
detecting, by the portable computing device based on a result of the comparing, a change from the first programming content to second programming content that is different from the first programming content (Col 8: lines 44-51 teaches if the content stream changes, the generated fingerprint of the content stream will mismatch the reference fingerprint. This might be the case, if user changes television channel, or if the content of the same channel of television changes from one program to another. Or may occur when a television program switches over to a commercial in the middle of the program); 
in response to detecting the change, transmitting, by the portable computing device to a server device, the query fingerprint for comparison with reference fingerprints of a reference database (Fingerprint database 145-Fig.1; Col 8: lines 51-61 teaches if client 110 determines that generated fingerprint mismatches the reference fingerprint, client sends the generated fingerprint of a content window of the unrecognized content to the fingerprinting system 100. Fingerprint server receives the fingerprint from the client and matches the fingerprint against the reference fingerprints stored in a fingerprint database 145); and 


Consider claims 2, 12, and 18, Wiseman teaches wherein detecting the change comprises determining that the query fingerprint does not match any 2reference fingerprints of the set of reference fingerprints corresponding to the first programming content (Col 2: lines 29-40 teaches client device samples the stream and generate fingerprints, and locally compare these fingerprints against the reference fingerprints. As long as the fingerprints match, e.g. the user does not change the channel, client device continues to sample, generating, and compare fingerprints locally. Col 2: lines 43-46 teaches if fingerprints do not match, for example when user changes the television channel or a new program comes on, the client transmits the mismatched fingerprint it has generated to the fingerprinting system).

claim 5, Wiseman teaches further comprising: obtaining, by the portable computing device from the server device, the set of reference fingerprints corresponding to the first programming content; and storing, by the portable computing device, the set of reference fingerprints corresponding to the first programming content in the memory of the portable computing device (Col 2: lines 29-42 teaches local comparison of fingerprints against reference fingerprints. Col 5: lines 46-53 teaches fingerprint comparison module 170 is configured to compare fingerprints generated with the fingerprint generation module 165 of the received content stream against reference fingerprints received by the fingerprint server 175 of the client 110 from the fingerprinting system 100. Col 8: lines 22-43 teaches fingerprint server 130 sends 220 reference fingerprints of subsequent content windows to client 110. Col 10: lines 55-67 teaches discussions utilizing terms such as processing or computing or calculating or determining or the like, refer to action and process of a computer system, that manipulates and transforms data represented as physical quantities within the computer memories or registers or other such information storage. Fingerprint(s) of subsequent content window(s) are sent prior to the client generating the new fingerprint. Thus, received fingerprints of subsequent content windows are stored in corresponding memory of client device to allow for retrieval when local matching/comparison occurs when client device generates a newly generated fingerprint at a later time window).

claims 6, 15, and 19, Wiseman teaches wherein the input device comprises a microphone, wherein the fragment of media content comprises an audio fragment, and wherein the query fingerprint comprises an audio fingerprint (Col 4: lines 58-63 teaches client 110 may sample the content stream by recording, with a microphone, analog audio signals transmitted from a television located in the same environment. Col 4: lines 56-58 teaches fingerprint generation module 165 may sample an analog audio stream of audio data and generate fingerprint based on the audio data. Col 5: lines 3-5 teaches an audio fingerprint comprises a digital sequence that identifies a fragment of audio).

Consider claim 10, Wiseman teaches wherein the playback device comprises a television (reception device 180-Fig.1; Col 4: lines 25-28 teaches the reception device may be a television).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim (s) 3, 8, 9, 13, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiseman et al. (US 9,113,202) in view of Archer (US 2011/0311095).
Consider claims 3 and 13, Wiseman does not explicitly teach further comprising receiving, from the server device, an identity of the second programming content.
In an analogous art, Archer teaches receiving, from a server device, an identity of second programming content (Paragraph 0034 teaches capturing a clip of a video/audio that is playing on another device. Fingerprint of the clip may be generated. Paragraph 0035 teaches components for receiving, from content identifier device 108, notifications that list the identities, e.g. titles of movies, of original contents whose fingerprints match the fingerprint of the captured clip. Paragraph 0039 teaches mobile device capturing and generating a fingerprint that is sent to content identifier device 108. Content identifier device responds Mobile device may capture one or more images/sounds, where subsequent captures may be of a second programming content).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wiseman to include receiving, from a server device, an identity of second programming content, as taught by Archer, for the advantage of providing user device with additional pertinent information regarding the content, allowing the device and/or user to more precisely take appropriate actions regarding/related to the desired content at hand.

Consider claims 8, 16, and 20, Wiseman does not explicitly teach wherein the input device comprises a camera, wherein the fragment of media content comprises a video fragment, and wherein the query fingerprint comprises a video fingerprint.
In an analogous art, Archer teaches wherein an input device comprises a camera, wherein a fragment of media content comprises a video fragment, and wherein a query fingerprint comprises a video fingerprint (Paragraph 0013 teaches a mobile device can be used to identify a video/audio. A smart phone’s camera/microphone may be directed to a video/audio that is playing on a television and capture a clip, e.g. few frames, of the video/audio. Based on the clip, the mobile device may generate a fingerprint. Paragraph 0034 teaches capturing a clip of a video/audio that is playing on another device. Upon 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wiseman to include wherein an input device comprises a camera, wherein a fragment of media content comprises a video fragment, and wherein a query fingerprint comprises a video fingerprint, as taught by Archer, for the advantage of allowing various components of a device to be able to capture identifying video/audio of content, in order to more further identify content viewed through unique set of characteristic components of capture video/audio content. 

Consider claim 9, Wiseman and Archer teach further comprising selecting a video frame of the video fragment, wherein generating the query fingerprint comprises generating the video fingerprint using the video frame (Archer - Paragraph 0013 teaches a mobile device can be used to identify a video/audio. A smart phone’s camera/microphone may be directed to a video/audio that is playing on a television and capture a clip, e.g. few frames, of the video/audio. Based on the clip, the mobile device may generate a fingerprint. Paragraph 0034 teaches capturing a clip of a video/audio that is playing on another device. Upon capturing/obtaining the video/audio clip, a fingerprint of the clip may be generated).

Claim (s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiseman et al. (US 9,113,202) in view of Bilobrov (US 2012/0209612).
Consider claim 7, Wiseman does not explicitly teach further comprising resampling the audio fragment or down-mixing the audio fragment prior to generating the audio fingerprint.
In an analogous art, Bilobrov teaches resampling an audio fragment or down-mixing the audio fragment prior to generating an audio fingerprint (Abstract teaches resampling the audio sample to generate an audio fingerprint).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wiseman to include resampling an audio fragment or down-mixing the audio fragment prior to generating an audio fingerprint, as taught by Bilobrov, for the advantage of providing a more redundant and accurate sample for use by the system, providing greater certainty to the sample(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON K LIN/Primary Examiner, Art Unit 2425